              Case 20-40055-JMM                    Doc 1        Filed 01/16/20 Entered 01/16/20 19:14:25                                Desc Main
                                                                Document     Page 1 of 72
Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF IDAHO

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this is an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Natasha
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        Jo
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   Christensen
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)



                                   Natasha Christensen
2.   All other names you have Natasha Jo Young
     used in the last 8 years
                                   Natasha Young
     Include your married or       Natasha J Sermon
     maiden names.                 Natasha Sermon



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-7596
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
              Case 20-40055-JMM                  Doc 1       Filed 01/16/20 Entered 01/16/20 19:14:25                               Desc Main
                                                             Document     Page 2 of 72
Debtor 1   Natasha Jo Christensen                                                                     Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 2130 Cassidy Drive
                                 Idaho Falls, ID 83406-5001
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Bonneville
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
              Case 20-40055-JMM                   Doc 1         Filed 01/16/20 Entered 01/16/20 19:14:25                               Desc Main
                                                                Document     Page 3 of 72
Debtor 1    Natasha Jo Christensen                                                                        Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
              Case 20-40055-JMM                   Doc 1        Filed 01/16/20 Entered 01/16/20 19:14:25                             Desc Main
                                                               Document     Page 4 of 72
Debtor 1    Natasha Jo Christensen                                                                         Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
              Case 20-40055-JMM                    Doc 1        Filed 01/16/20 Entered 01/16/20 19:14:25                            Desc Main
                                                                Document     Page 5 of 72
Debtor 1    Natasha Jo Christensen                                                                     Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
              Case 20-40055-JMM                  Doc 1       Filed 01/16/20 Entered 01/16/20 19:14:25                                    Desc Main
                                                             Document     Page 6 of 72
Debtor 1    Natasha Jo Christensen                                                                        Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities                                                        $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?                          $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                    More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Natasha Jo Christensen
                                 Natasha Jo Christensen                                            Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     January 16, 2020                                  Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
             Case 20-40055-JMM                       Doc 1        Filed 01/16/20 Entered 01/16/20 19:14:25                           Desc Main
                                                                  Document     Page 7 of 72
Debtor 1   Natasha Jo Christensen                                                                         Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ William R. Forsberg                                            Date         January 16, 2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                William R. Forsberg 2310
                                Printed name

                                Forsberg Law Offices, Chtd.
                                Firm name

                                49 Professional Plaza
                                Rexburg, ID 83440
                                Number, Street, City, State & ZIP Code

                                Contact phone     (208)356-7474                              Email address         forsbergw@cableone.net
                                2310 ID
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
              Case 20-40055-JMM                            Doc 1           Filed 01/16/20 Entered 01/16/20 19:14:25                                               Desc Main
                                                                           Document     Page 8 of 72
 Fill in this information to identify your case:

 Debtor 1                   Natasha Jo Christensen
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF IDAHO

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $                4,403.73

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $                4,403.73

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $                      0.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $              71,388.39


                                                                                                                                     Your total liabilities $                71,388.39


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $              12,862.81

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                7,793.87

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 20-40055-JMM                          Doc 1         Filed 01/16/20 Entered 01/16/20 19:14:25                       Desc Main
                                                                     Document     Page 9 of 72
 Debtor 1      Natasha Jo Christensen                                                     Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $            4,334.04


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                    page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 20-40055-JMM                        Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                  Desc Main
                                                                     Document      Page 10 of 72
 Fill in this information to identify your case and this filing:

 Debtor 1                   Natasha Jo Christensen
                            First Name                      Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)        First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:            DISTRICT OF IDAHO

 Case number                                                                                                                                         Check if this is an
                                                                                                                                                     amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                               12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $0.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                              Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
         Yes. Describe.....

                                         Child bed (4)
                                         Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                                   $175.00




Official Form 106A/B                                                      Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-40055-JMM                          Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25           Desc Main
                                                                     Document      Page 11 of 72
 Debtor 1       Natasha Jo Christensen                                                          Case number (if known)


                                    Child dresser (4)
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                $80.00


                                    Couch
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                $50.00


                                    Kitchen table
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                              $125.00


                                    Fridge
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                              $300.00


                                    Stove
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                              $200.00


                                    Microwave
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                $50.00


                                    Couch
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                              $300.00


                                    Bed
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                              $100.00


                                    Dresser
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                              $100.00


                                    Desk
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                $75.00


                                    Fridge
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                              $100.00


                                    Children's toys
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                              $150.00


                                    Bunk bed
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                $30.00


                                    Decorations
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                $60.00


                                    Outdoor swing
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                $15.00




Official Form 106A/B                                                   Schedule A/B: Property                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
            Case 20-40055-JMM                          Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                     Desc Main
                                                                     Document      Page 12 of 72
 Debtor 1       Natasha Jo Christensen                                                              Case number (if known)


                                    End table (2)
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                              $40.00


                                    Coffee table
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                              $20.00


                                    TV stand
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                              $60.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    TV
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                              $50.00


                                    Computer
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                              $70.00


                                    Printer
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                              $20.00


                                    Tablet
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                              $50.00


                                    Cell phone
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                            $100.00


                                    Work phone
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                              $20.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Exercise equipment
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                              $50.00


                                    Kids' bikes (2)
                                    Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                              $20.00




Official Form 106A/B                                                   Schedule A/B: Property                                                          page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 20-40055-JMM                                       Doc 1            Filed 01/16/20 Entered 01/16/20 19:14:25                          Desc Main
                                                                                    Document      Page 13 of 72
 Debtor 1         Natasha Jo Christensen                                                                                      Case number (if known)

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Everyday clothes for six (6) people
                                            Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                                       $600.00


                                            Formal wear for six (6) people
                                            Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                                       $300.00


                                            Shoes for six (6) people
                                            Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                                       $600.00


                                            Purses
                                            Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                                         $20.00


                                            Kids' backpacks (4)
                                            Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                                         $40.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Wedding ring
                                            Location: 2130 Cassidy Drive, Idaho Falls, ID 83406                                                                       $200.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                          $4,170.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................


Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
            Case 20-40055-JMM                          Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                    Desc Main
                                                                     Document      Page 14 of 72
 Debtor 1        Natasha Jo Christensen                                                                  Case number (if known)


                                                                                                            Cash                               $100.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                                            Idaho Central Credit Union
                                      17.1.    Checking                     Ending in xxxx1289                                                   $34.99


                                                                            Idaho Central Credit Union
                                      17.2.    Checking                     Ending in 1331                                                         $5.64


                                                                            Idaho Central Credit Union - minor child K.C.
                                      17.3.    Savings                      Ending in 3437                                                       $25.00


                                                                            Idaho Central Credit Union - minor child T.C.
                                      17.4.    Savings                      Ending in 3549                                                       $25.00


                                                                            Citizens Community Bank
                                      17.5.    Checking                     Ending in 5212                                                         $0.01


                                                                 Citizens Community Bank
                                      17.6.    Business Checking Ending in 6842                                                                  $17.00


                                                                            Idaho Central Credit Union
                                      17.7.    Savings                      Ending in xxx9916                                                    $25.00


                                                                            Zions Bank
                                      17.8.    Checking                     Ending in 7424                                                         $1.09


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                 Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                        % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                            Institution name:




Official Form 106A/B                                                   Schedule A/B: Property                                                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 20-40055-JMM                           Doc 1         Filed 01/16/20 Entered 01/16/20 19:14:25                            Desc Main
                                                                     Document      Page 15 of 72
 Debtor 1         Natasha Jo Christensen                                                                      Case number (if known)

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                       Beneficiary:                          Surrender or refund
                                                                                                                                           value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..



Official Form 106A/B                                                   Schedule A/B: Property                                                                page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 20-40055-JMM                                Doc 1           Filed 01/16/20 Entered 01/16/20 19:14:25                                               Desc Main
                                                                             Document      Page 16 of 72
 Debtor 1         Natasha Jo Christensen                                                                                                Case number (if known)

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                 $233.73


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                       $0.00
 56. Part 2: Total vehicles, line 5                                                                                 $0.00
 57. Part 3: Total personal and household items, line 15                                                        $4,170.00
 58. Part 4: Total financial assets, line 36                                                                     $233.73
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                        $4,403.73             Copy personal property total             $4,403.73

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $4,403.73




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
              Case 20-40055-JMM                        Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                             Desc Main
                                                                     Document      Page 17 of 72
 Fill in this information to identify your case:

 Debtor 1                 Natasha Jo Christensen
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF IDAHO

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      Child bed (4)                                                       $175.00                                  $175.00     Idaho Code § 11-605(1)(a)
      Location: 2130 Cassidy Drive, Idaho
      Falls, ID 83406                                                                      100% of fair market value, up to
      Line from Schedule A/B: 6.1                                                          any applicable statutory limit

      Child dresser (4)                                                    $80.00                                   $80.00     Idaho Code § 11-605(1)(a)
      Location: 2130 Cassidy Drive, Idaho
      Falls, ID 83406                                                                      100% of fair market value, up to
      Line from Schedule A/B: 6.2                                                          any applicable statutory limit

      Couch                                                                $50.00                                   $50.00     Idaho Code § 11-605(1)(a)
      Location: 2130 Cassidy Drive, Idaho
      Falls, ID 83406                                                                      100% of fair market value, up to
      Line from Schedule A/B: 6.3                                                          any applicable statutory limit

      Kitchen table                                                       $125.00                                  $125.00     Idaho Code § 11-605(1)(a)
      Location: 2130 Cassidy Drive, Idaho
      Falls, ID 83406                                                                      100% of fair market value, up to
      Line from Schedule A/B: 6.4                                                          any applicable statutory limit

      Fridge                                                              $300.00                                  $300.00     Idaho Code § 11-605(1)(a)
      Location: 2130 Cassidy Drive, Idaho
      Falls, ID 83406                                                                      100% of fair market value, up to
      Line from Schedule A/B: 6.5                                                          any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 20-40055-JMM                          Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                Desc Main
                                                                     Document      Page 18 of 72
 Debtor 1    Natasha Jo Christensen                                                                      Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Stove                                                               $200.00                                   $200.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 6.6                                                           any applicable statutory limit

     Microwave                                                            $50.00                                    $50.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 6.7                                                           any applicable statutory limit

     Couch                                                               $300.00                                   $300.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 6.8                                                           any applicable statutory limit

     Bed                                                                 $100.00                                   $100.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 6.9                                                           any applicable statutory limit

     Dresser                                                             $100.00                                   $100.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 6.10                                                          any applicable statutory limit

     Desk                                                                 $75.00                                    $75.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 6.11                                                          any applicable statutory limit

     Fridge                                                              $100.00                                   $100.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 6.12                                                          any applicable statutory limit

     Children's toys                                                     $150.00                                   $150.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 6.13                                                          any applicable statutory limit

     Bunk bed                                                             $30.00                                    $30.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 6.14                                                          any applicable statutory limit

     Decorations                                                          $60.00                                    $60.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 6.15                                                          any applicable statutory limit

     Outdoor swing                                                        $15.00                                    $15.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 6.16                                                          any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-40055-JMM                          Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                Desc Main
                                                                     Document      Page 19 of 72
 Debtor 1    Natasha Jo Christensen                                                                      Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     End table (2)                                                        $40.00                                    $40.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 6.17                                                          any applicable statutory limit

     Coffee table                                                         $20.00                                    $20.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 6.18                                                          any applicable statutory limit

     TV stand                                                             $60.00                                    $60.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 6.19                                                          any applicable statutory limit

     TV                                                                   $50.00                                    $50.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 7.1                                                           any applicable statutory limit

     Computer                                                             $70.00                                    $70.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 7.2                                                           any applicable statutory limit

     Printer                                                              $20.00                                    $20.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 7.3                                                           any applicable statutory limit

     Tablet                                                               $50.00                                    $50.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 7.4                                                           any applicable statutory limit

     Cell phone                                                          $100.00                                   $100.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 7.5                                                           any applicable statutory limit

     Work phone                                                           $20.00                                    $20.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 7.6                                                           any applicable statutory limit

     Exercise equipment                                                   $50.00                                    $50.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 9.1                                                           any applicable statutory limit

     Kids' bikes (2)                                                      $20.00                                    $20.00        Idaho Code § 11-605(1)(a)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 9.2                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-40055-JMM                          Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                Desc Main
                                                                     Document      Page 20 of 72
 Debtor 1    Natasha Jo Christensen                                                                      Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Everyday clothes for six (6) people                                 $600.00                                   $600.00        Idaho Code § 11-605(1)(b)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 11.1                                                          any applicable statutory limit

     Formal wear for six (6) people                                      $300.00                                   $300.00        Idaho Code § 11-605(1)(b)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 11.2                                                          any applicable statutory limit

     Shoes for six (6) people                                            $600.00                                   $600.00        Idaho Code § 11-605(1)(b)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 11.3                                                          any applicable statutory limit

     Purses                                                               $20.00                                    $20.00        Idaho Code § 11-605(1)(b)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 11.4                                                          any applicable statutory limit

     Kids' backpacks (4)                                                  $40.00                                    $40.00        Idaho Code § 11-605(1)(b)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 11.5                                                          any applicable statutory limit

     Wedding ring                                                        $200.00                                   $200.00        Idaho Code § 11-605(2)
     Location: 2130 Cassidy Drive, Idaho
     Falls, ID 83406                                                                       100% of fair market value, up to
     Line from Schedule A/B: 12.1                                                          any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 20-40055-JMM                        Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                         Desc Main
                                                                     Document      Page 21 of 72
 Fill in this information to identify your case:

 Debtor 1                 Natasha Jo Christensen
                          First Name                        Middle Name           Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name           Last Name


 United States Bankruptcy Court for the:              DISTRICT OF IDAHO

 Case number
 (if known)                                                                                                                            Check if this is an
                                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?

           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.




Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                             page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 20-40055-JMM                         Doc 1         Filed 01/16/20 Entered 01/16/20 19:14:25                                             Desc Main
                                                                     Document      Page 22 of 72
 Fill in this information to identify your case:

 Debtor 1                   Natasha Jo Christensen
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF IDAHO

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          AC Credit, Inc.                                         Last 4 digits of account number                                                                     $4,359.00
              Nonpriority Creditor's Name
              PO Box 65056                                            When was the debt incurred?
              Lubbock, TX 79464
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Air conditioning credit account




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              44473                                                Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                          Desc Main
                                                                     Document      Page 23 of 72
 Debtor 1 Natasha Jo Christensen                                                                         Case number (if known)

 4.2      Ace Cash Express                                           Last 4 digits of account number                                                               $300.00
          Nonpriority Creditor's Name
          PO Box 25101                                               When was the debt incurred?
          Santa Fe, NM 87504
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Cash advance/payday loan


 4.3      Affirm Operational Loans                                   Last 4 digits of account number       LMJH                                                    $308.89
          Nonpriority Creditor's Name
          Cross River Bank                                           When was the debt incurred?
          885 Teaneck Road
          Teaneck, NJ 07666
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card/shopping loan


 4.4      Ballard Law, PLLC                                          Last 4 digits of account number                                                               $575.00
          Nonpriority Creditor's Name
          c/o Ryan Ballard                                           When was the debt incurred?           2019
          147 North 2nd East, Suite 3
          Rexburg, ID 83440
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Attorneys fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                          Desc Main
                                                                     Document      Page 24 of 72
 Debtor 1 Natasha Jo Christensen                                                                         Case number (if known)

 4.5      Banks Gaffney                                              Last 4 digits of account number                                                           $14,163.00
          Nonpriority Creditor's Name
          c/o Jeff Banks                                             When was the debt incurred?           2016
          330 Shoup Ave, Suite 201
          Idaho Falls, ID 83402
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Attorneys fees


 4.6      Barclay's Bank of Delaware                                 Last 4 digits of account number                                                             $2,331.00
          Nonpriority Creditor's Name
          PO Box 8803                                                When was the debt incurred?
          Wilmington, DE 19899
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card


 4.7      Capital One                                                Last 4 digits of account number                                                               $601.00
          Nonpriority Creditor's Name
          P.O. Box 71083                                             When was the debt incurred?
          Charlotte, NC 28272-1083
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 3 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                          Desc Main
                                                                     Document      Page 25 of 72
 Debtor 1 Natasha Jo Christensen                                                                         Case number (if known)

 4.8      Capital One Bank USA                                       Last 4 digits of account number                                                             $4,499.00
          Nonpriority Creditor's Name
          PO Box 30281                                               When was the debt incurred?
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card


 4.9      CashNet USA                                                Last 4 digits of account number       6709                                                  $1,768.73
          Nonpriority Creditor's Name
          175 W. Jackson Blvd.                                       When was the debt incurred?           09/03/2019
          Suite 1000
          Chicago, IL 60604
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only
                                                                        Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Payday loan


 4.1
 0        Century Link                                               Last 4 digits of account number       2579                                                    $511.10
          Nonpriority Creditor's Name
          P.O. Box 29040                                             When was the debt incurred?
          Phoenix, AZ 85038-9040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Internet service




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 4 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                          Desc Main
                                                                     Document      Page 26 of 72
 Debtor 1 Natasha Jo Christensen                                                                         Case number (if known)

 4.1
 1        Check-N-Go                                                 Last 4 digits of account number                                                               $619.00
          Nonpriority Creditor's Name
          580 E 17th St.                                             When was the debt incurred?
          Idaho Falls, ID 83404
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Cash advance/payday loan


 4.1
 2        Citibank, N.A./Sears                                       Last 4 digits of account number       6572                                                  $4,420.89
          Nonpriority Creditor's Name
          P.O. Box 6500                                              When was the debt incurred?
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card


 4.1
 3        Comenity Bank                                              Last 4 digits of account number       0524                                                  $1,160.62
          Nonpriority Creditor's Name
          Victoria's Secret                                          When was the debt incurred?
          PO Box 182273
          Columbus, OH 43218-2273
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 5 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                          Desc Main
                                                                     Document      Page 27 of 72
 Debtor 1 Natasha Jo Christensen                                                                         Case number (if known)

 4.1
 4        Comenity Capital Bank                                      Last 4 digits of account number       9727                                                    $715.98
          Nonpriority Creditor's Name
          Ulta                                                       When was the debt incurred?
          PO Box 182120
          Columbus, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge account


 4.1
 5        Comenity Capital Bank                                      Last 4 digits of account number       1315                                                  $1,055.03
          Nonpriority Creditor's Name
          Children's Place                                           When was the debt incurred?
          PO Box 659820
          San Antonio, TX 78265-9120
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card


 4.1
 6        Credit One Bank                                            Last 4 digits of account number                                                             $1,750.00
          Nonpriority Creditor's Name
          P.O. Box 98872                                             When was the debt incurred?
          Las Vegas, NV 89193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 6 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                          Desc Main
                                                                     Document      Page 28 of 72
 Debtor 1 Natasha Jo Christensen                                                                         Case number (if known)

 4.1
 7        Culligan of Idaho Falls                                    Last 4 digits of account number       9938                                                    $103.48
          Nonpriority Creditor's Name
          433 May Street                                             When was the debt incurred?
          Idaho Falls, ID 83401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Water conditioning


 4.1
 8        Disney Movie Club                                          Last 4 digits of account number       0713                                                    $151.09
          Nonpriority Creditor's Name
          PO Box 758                                                 When was the debt incurred?
          Neenah, WI 54957-0758
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Disney movie purchase account


 4.1
 9        Fingerhut Advantage                                        Last 4 digits of account number       8238                                                    $679.81
          Nonpriority Creditor's Name
          PO Box 166                                                 When was the debt incurred?
          Newark, NJ 07101-0166
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 7 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                          Desc Main
                                                                     Document      Page 29 of 72
 Debtor 1 Natasha Jo Christensen                                                                         Case number (if known)

 4.2
 0        First Premier Bank                                         Last 4 digits of account number                                                               $428.00
          Nonpriority Creditor's Name
          PO Box 5529                                                When was the debt incurred?
          Sioux Falls, SD 57117-5529
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card


 4.2
 1        HSN Card-Synchrony Bank                                    Last 4 digits of account number       7672                                                  $1,039.96
          Nonpriority Creditor's Name
          PO Box 530905                                              When was the debt incurred?
          Atlanta, GA 30353-0905
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card


 4.2
 2        Indigo Mastercard                                          Last 4 digits of account number       4866                                                    $679.00
          Nonpriority Creditor's Name
          Genesis FS Card Services                                   When was the debt incurred?
          PO Box 23039
          Columbus, GA 31902-3039
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 8 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                          Desc Main
                                                                     Document      Page 30 of 72
 Debtor 1 Natasha Jo Christensen                                                                         Case number (if known)

 4.2
 3        LabCorp                                                    Last 4 digits of account number                                                               $300.00
          Nonpriority Creditor's Name
          P.O. Box 2240                                              When was the debt incurred?
          Burlington, NC 27216-2240
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bill/Lab services


 4.2
 4        Madison County                                             Last 4 digits of account number       oung,shaJ                                             $9,000.00
          Nonpriority Creditor's Name
          Indigent Services                                          When was the debt incurred?
          134 E. Main St.
          Rexburg, ID 83440
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Indigent services


 4.2
 5        Maurices Capital One                                       Last 4 digits of account number       2252                                                  $1,214.01
          Nonpriority Creditor's Name
          P.O. Box 60504                                             When was the debt incurred?
          City of Industry, CA 91716-0504
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 9 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                          Desc Main
                                                                     Document      Page 31 of 72
 Debtor 1 Natasha Jo Christensen                                                                         Case number (if known)

 4.2
 6        Merrick Bank                                               Last 4 digits of account number       6595                                                  $1,963.22
          Nonpriority Creditor's Name
          PO Box 660702                                              When was the debt incurred?
          Dallas, TX 75266-0702
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card


 4.2
 7        Milestone MasterCard                                       Last 4 digits of account number       6463                                                    $619.88
          Nonpriority Creditor's Name
          PO Box 4499                                                When was the debt incurred?
          Beaverton, OR 97076-4499
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card


 4.2
 8        Mountain America Credit Unio                               Last 4 digits of account number       4672                                                  $3,587.00
          Nonpriority Creditor's Name
          PO Box 2331                                                When was the debt incurred?
          Sandy, UT 84091
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Signature loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 10 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                          Desc Main
                                                                     Document      Page 32 of 72
 Debtor 1 Natasha Jo Christensen                                                                         Case number (if known)

 4.2
 9        Mountain View Hospital                                     Last 4 digits of account number       5735                                                  $3,016.52
          Nonpriority Creditor's Name
          2325 Coronado Street                                       When was the debt incurred?
          Idaho Falls, ID 83404-7407
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bill


 4.3
 0        Old Navy/Synchrony Bank                                    Last 4 digits of account number       7864                                                    $457.37
          Nonpriority Creditor's Name
          P.O. Box 530942                                            When was the debt incurred?
          Atlanta, GA 30353-0942
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge account


 4.3
 1        OneMain                                                    Last 4 digits of account number       0420                                                  $5,128.79
          Nonpriority Creditor's Name
          PO Box 742536                                              When was the debt incurred?
          Cincinnati, OH 45274-2536
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 11 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                          Desc Main
                                                                     Document      Page 33 of 72
 Debtor 1 Natasha Jo Christensen                                                                         Case number (if known)

 4.3
 2        PayPal Credit/Syncb                                        Last 4 digits of account number       6152                                                    $592.90
          Nonpriority Creditor's Name
          PO Box 960006                                              When was the debt incurred?
          Orlando, FL 32896-0006
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card


 4.3
 3        QVC, Inc.                                                  Last 4 digits of account number       5737                                                    $131.68
          Nonpriority Creditor's Name
          Customer Service                                           When was the debt incurred?
          1200 Wilson Drive at Studio
          West Chester, PA 19380
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge account


 4.3
 4        Rise Credit                                                Last 4 digits of account number       1219                                                  $2,520.44
          Nonpriority Creditor's Name
          ATTN: Customer Support                                     When was the debt incurred?           6/2/2015
          PO Box 101808
          Fort Worth, TX 76185
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Consumer loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 12 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                          Desc Main
                                                                     Document      Page 34 of 72
 Debtor 1 Natasha Jo Christensen                                                                         Case number (if known)

 4.3
 5         Seasons West                                              Last 4 digits of account number                                                                    $60.00
           Nonpriority Creditor's Name
           2780 W 65th S                                             When was the debt incurred?
           Idaho Falls, ID 83402
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Landscaping


 4.3
 6         Speedy Cash                                               Last 4 digits of account number                                                                  $577.00
           Nonpriority Creditor's Name
           P.O. Box 780408                                           When was the debt incurred?
           ATTN: ACH Payments
           Wichita, KS 67278
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Payday loan

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ad Astra Recovery Services                                    Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7330 W 33rd St N 118                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Wichita, KS 67205
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Afni, Inc.                                                    Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1310 Martin Luther King Dr.                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 3517
 Bloomington, IL 61702-3517
                                                               Last 4 digits of account number                  8701

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ATERSO01                                                      Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 1280                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Oaks, PA 19456-1280
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bonneville Collections                                        Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 13 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                         Desc Main
                                                                     Document      Page 35 of 72
 Debtor 1 Natasha Jo Christensen                                                                         Case number (if known)

 P.O. Box 150621                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Ogden, UT 84415-0621
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 30258                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84130-0285
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 85619                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Richmond, VA 23285-5619
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CB Indigo                                                     Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 4499                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Beaverton, OR 97076
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Comenity Capital Bank                                         Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Children's Place                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 182120
 Columbus, OH 43218
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergent Outsourcing, Inc                                   Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 800 SW 39th St., Ste 100                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 9004
 Renton, WA 98057
                                                               Last 4 digits of account number                  3379

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Crown Asset Management, LLC                                   Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3100 Breckinridge Blvd #725                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Duluth, GA 30096
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DNF Associates                                                Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2351 N Forest Road, Ste 110                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Getzville, NY 14068
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Premier Bank                                            Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3820 N. Louise Ave.                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57107
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Genesis FS Card Services                                      Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 84059                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, GA 31908-4059
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Genesis FS Card Services                                      Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 4477                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Beaverton, OR 97076-4401
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Genesis FS Card Services                                      Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 4477                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Beaverton, OR 97076-4401

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 14 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                         Desc Main
                                                                     Document      Page 36 of 72
 Debtor 1 Natasha Jo Christensen                                                                         Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Gordon, Aylworth & Tami, PC                                   Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4023 W 1st Avenue                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 22338
 Eugene, OR 97402
                                                               Last 4 digits of account number                  8450

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Hawley Troxell Ennis & Hawle                                  Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 2010 Jennie Lee Drive                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Idaho Falls, ID 83404
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Hunter Warfield, Inc.                                         Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4620 Woodland Corporate Blvd                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Tampa, FL 33614
                                                               Last 4 digits of account number                  8990

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LVNV Funding, LLC                                             Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 200 Meeting Street, Ste #206                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Greenville, SC 29601
                                                               Last 4 digits of account number                  6686

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LVNV Funding, LLC                                             Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 200 Meeting Street, Ste #206                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Greenville, SC 29601
                                                               Last 4 digits of account number                  9734

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Machol & Johannes                                             Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 700 17th St., Suite 200                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Denver, CO 80202
                                                               Last 4 digits of account number                  0792

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Machol & Johannes                                             Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1412 W. Idaho St., Ste 238                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Boise, ID 83702
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Merrick Bank                                                  Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 9201                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Old Bethpage, NY 11804-9001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management                                     Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 301030                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Los Angeles, CA 90030-1030
                                                               Last 4 digits of account number                  8022

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management                                     Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 350 Camino De La Reina                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 100
 San Diego, CA 92108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding LLC                                           Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 320 E. Big Beaver 300                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 603
 Troy, MI 48083
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 15 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                         Desc Main
                                                                     Document      Page 37 of 72
 Debtor 1 Natasha Jo Christensen                                                                         Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Milestone Bankcard Services                                   Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 4499                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Beaverton, OR 97076-4499
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 National Credit Adjusters                                     Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 327 W. 4th Ave.                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 3023
 Hutchinson, KS 67504
                                                               Last 4 digits of account number                  4672

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 National Credit Adjusters                                     Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 550 St                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Hutchinson, KS 67504
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 National Credit Adjusters                                     Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 327 W. 4th Ave.                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 3023
 Hutchinson, KS 67504
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 National Enterprise Systems                                   Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2479 Edison Blvd Unit A                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Twinsburg, OH 44087-2340
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nationwide Credit, Inc.                                       Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 26314                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Lehigh Valley, PA 18002-6314
                                                               Last 4 digits of account number                  4679

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 North Shore Agency                                            Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 9221                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Old Bethpage, NY 11804
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 OneMain                                                       Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 1010                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Evansville, IN 47706
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Orion Portfolio Services II                                   Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 10375 Old Alabama Road                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Connector Ste 303
 Alpharetta, GA 30022
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery Assoc.                                     Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 41021                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 120 Corporate Blvd, Ste 100
 Norfolk, VA 23541
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery Assoc.                                     Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 41021                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 120 Corporate Blvd, Ste 100
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 16 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                         Desc Main
                                                                     Document      Page 38 of 72
 Debtor 1 Natasha Jo Christensen                                                                         Case number (if known)

 Norfolk, VA 23541
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery Assoc.                                     Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 41021                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 120 Corporate Blvd, Ste 100
 Norfolk, VA 23541
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Resurgent Capital Services                                    Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 10465                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Greenville, SC 29603-0465
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Resurgent Capital Services                                    Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 1410                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Troy, MI 48099-1410
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Resurgent Capital Services                                    Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 10465                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Greenville, SC 29603-0465
                                                               Last 4 digits of account number                  9734

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Resurgent Capital Services                                    Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 1410                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Troy, MI 48099-1410
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Reviver Financial, LLC                                        Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 327 W. 4th Ave.                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 3023
 Hutchinson, KS 67504-3023
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Rise Credit of Idaho, LLC                                     Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4150 International Plaza                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 300
 Fort Worth, TX 76109
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Smith & Banks, PLLC                                           Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 2010 Jennie Lee Dr                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Idaho Falls, ID 83404
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Syncb/Old Navy                                                Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 965005                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 The Bank of Missouri                                          Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 4499                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Beaverton, OR 97076
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Trident Asset Management LLC                                  Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 888424                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30356

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 17 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                         Desc Main
                                                                     Document      Page 39 of 72
 Debtor 1 Natasha Jo Christensen                                                                         Case number (if known)

                                                               Last 4 digits of account number                    7436

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 WebBank                                                       Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 215 S. State St. Suite 1000                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84111
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 WebBank/Fingerhut                                             Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6250 Ridgewood Road                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Cloud, MN 56303
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                    71,388.39

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                    71,388.39




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 18 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
               Case 20-40055-JMM                         Doc 1         Filed 01/16/20 Entered 01/16/20 19:14:25                          Desc Main
                                                                      Document      Page 40 of 72
 Fill in this information to identify your case:

 Debtor 1                  Natasha Jo Christensen
                           First Name                         Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               DISTRICT OF IDAHO

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Progressive Leasing                                                        Furniture lease agreement
               P.O. Box 413110
               Salt Lake City, UT 84141-3110

     2.2       Why Not Lease It                                                           Furniture lease agreement
               720 East Pete Rose Way
               Suite 400
               Cincinnati, OH 45202




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 20-40055-JMM                             Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                   Desc Main
                                                                          Document      Page 41 of 72
 Fill in this information to identify your case:

 Debtor 1                     Natasha Jo Christensen
                              First Name                          Middle Name          Last Name

 Debtor 2
 (Spouse if, filing)          First Name                          Middle Name          Last Name


 United States Bankruptcy Court for the:                   DISTRICT OF IDAHO

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                       No
                       Yes.


                         In which community state or territory did you live?           Idaho           . Fill in the name and current address of that person.
                         Ryan Christensen
                         2130 Cassidy Drive
                         Idaho Falls, ID 83406-5001
                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:


    3.1         Joe Dee Sermon                                                                           Schedule D, line
                1029 West 14th North                                                                     Schedule E/F, line 4.28
                Rexburg, ID 83440
                                                                                                         Schedule G
                Debtor's father
                                                                                                       Mountain America Credit Unio




Official Form 106H                                                                 Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
             Case 20-40055-JMM                    Doc 1    Filed 01/16/20 Entered 01/16/20 19:14:25                              Desc Main
                                                          Document      Page 42 of 72


Fill in this information to identify your case:

Debtor 1                      Natasha Jo Christensen

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF IDAHO

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status*
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Scheduler
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Specialized Schedulers, Inc.               Idaho National Laboratory

       Occupation may include student        Employer's address
                                                                   22334 SW 107th Ave.                        2525 Fremont Ave
       or homemaker, if it applies.
                                                                   Tualatin, OR 97062                         Idaho Falls, ID 83402

                                             How long employed there?         4.5 years                                2 months
                                                                              *See Attachment for Additional Employment Information

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $          954.04      $         15,082.80

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$          158.34

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $        954.04            $   15,241.14




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 20-40055-JMM                Doc 1       Filed 01/16/20 Entered 01/16/20 19:14:25                                Desc Main
                                                       Document      Page 43 of 72

Debtor 1   Natasha Jo Christensen                                                                Case number (if known)



                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $        954.04       $        15,241.14

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00   $        1,446.42
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00   $            0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00   $            0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00   $            0.00
     5e.    Insurance                                                                     5e.        $              0.00   $          489.88
     5f.    Domestic support obligations                                                  5f.        $              0.00   $          531.04
     5g.    Union dues                                                                    5g.        $              0.00   $            0.00
     5h.    Other deductions. Specify: Advances                                           5h.+       $              0.00 + $          173.98
            Adjustments                                                                              $              0.00   $          283.36
            After-tax deductions                                                                     $              0.00   $            3.99
            After tax deductions                                                                     $              0.00   $            5.42
            Child support                                                                            $              0.00   $          398.28
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00   $        3,332.37
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $            954.04       $      11,908.77
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $               0.00
     8e. Social Security                                                                  8e.        $              0.00   $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $               0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $               0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $               954.04 + $       11,908.77 = $          12,862.81
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $          12,862.81
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
           Case 20-40055-JMM         Doc 1     Filed 01/16/20 Entered 01/16/20 19:14:25              Desc Main
                                              Document      Page 44 of 72

Debtor 1   Natasha Jo Christensen                                           Case number (if known)




                                                Official Form B 6I
                                Attachment for Additional Employment Information

Spouse
Occupation            Truck driver
Name of Employer      CPT Credits
How long employed     5 months
Address of Employer

Spouse
Occupation
Name of Employer      Idaho Asphalt Supply, Inc.
How long employed     Approximately 1 month
Address of Employer   2535 North 15 East
                      Idaho Falls, ID 83401
Spouse
Occupation
Name of Employer      Osmose Utility Services, Inc
How long employed
Address of Employer   635 Hwy 74S
                      Peachtree City, GA 30269




Official Form 106I                                     Schedule I: Your Income                                   page 3
        Case 20-40055-JMM                        Doc 1       Filed 01/16/20 Entered 01/16/20 19:14:25                               Desc Main
                                                            Document      Page 45 of 72


Fill in this information to identify your case:

Debtor 1                 Natasha Jo Christensen                                                            Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF IDAHO                                                        MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to        Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2               age             live with you?

      Do not state the                                                                                                                     No
      dependents names.                                                            Son                                2                    Yes
                                                                                                                                           No
                                                                                   Son                                5                    Yes
                                                                                                                                           No
                                                                                   Daughter                           10                   Yes
                                                                                                                                           No
                                                                                   Son                                11                   Yes
                                                                                                                                           No
                                                                                   Daughter                           11                   Yes
                                                                                                                                           No
                                                                                   Daughter                           15                   Yes
                                                                                                                                           No
                                                                                   Son                                17                   Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                      Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                           1,175.00

      If not included in line 4:

      4a.     Real estate taxes                                                                           4a. $                                  0.00
Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
       Case 20-40055-JMM              Doc 1      Filed 01/16/20 Entered 01/16/20 19:14:25                   Desc Main
                                                Document      Page 46 of 72

Debtor 1    Natasha Jo Christensen                                                 Case number (if known)

     4b. Property, homeowner’s, or renter’s insurance                                   4b.   $                 50.00
     4c. Home maintenance, repair, and upkeep expenses                                  4c.   $                  0.00
     4d. Homeowner’s association or condominium dues                                    4d.   $                  0.00
5.   Additional mortgage payments for your residence, such as home equity loans          5.   $                104.00




Official Form 106J                                     Schedule J: Your Expenses                                        page 2
       Case 20-40055-JMM                       Doc 1        Filed 01/16/20 Entered 01/16/20 19:14:25                                       Desc Main
                                                           Document      Page 47 of 72

Debtor 1     Natasha Jo Christensen                                                                    Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               200.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                               120.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                               395.00
      6d. Other. Specify:                                                                                    6d.   $                                 0.00
7.    Food and housekeeping supplies                                                                          7.   $                               800.00
8.    Childcare and children’s education costs                                                                8.   $                               200.00
9.    Clothing, laundry, and dry cleaning                                                                     9.   $                               150.00
10.   Personal care products and services                                                                    10.   $                               200.00
11.   Medical and dental expenses                                                                            11.   $                               150.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                 300.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                  50.00
14.   Charitable contributions and religious donations                                                       14. $                                 100.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                  15a.    $                                 0.00
      15b. Health insurance                                                                                15b.    $                               340.00
      15c. Vehicle insurance                                                                               15c.    $                               250.00
      15d. Other insurance. Specify:                                                                       15d.    $                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                               16. $                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                      17a.    $                               444.00
      17b. Car payments for Vehicle 2                                                                      17b.    $                               375.00
      17c. Other. Specify: Husband's camper                                                                17c.    $                               325.00
      17d. Other. Specify: Why Not Lease It - Refrigerator                                                 17d.    $                               119.07
             Overstock.com Idaho - Furniture                                                                       $                               351.71
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19. Other payments you make to support others who do not live with you.                         $                                               1,062.09
    Specify: Husband's child support payment                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                                                      0.00
    20b. Real estate taxes                                                               20b. $                                                      0.00
    20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                      0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                      0.00
    20e. Homeowner’s association or condominium dues                                     20e. $                                                      0.00
21. Other: Specify:   Husband's credit card payments                                       21. +$                                                  385.00
    Credit accounts                                                                            +$                                                  148.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     7,793.87
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     7,793.87
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              12,862.81
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              7,793.87

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              5,068.94

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 3
              Case 20-40055-JMM                        Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                         Desc Main
                                                                     Document      Page 48 of 72




 Fill in this information to identify your case:

 Debtor 1                    Natasha Jo Christensen
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF IDAHO

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Natasha Jo Christensen                                                X
              Natasha Jo Christensen                                                    Signature of Debtor 2
              Signature of Debtor 1

              Date       January 16, 2020                                               Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 20-40055-JMM                        Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                               Desc Main
                                                                     Document      Page 49 of 72


 Fill in this information to identify your case:

 Debtor 1                  Natasha Jo Christensen
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF IDAHO

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                         $1,150.00           Wages, commissions,                 $1,120.56
 the date you filed for bankruptcy:
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 20-40055-JMM                          Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                               Desc Main
                                                                     Document      Page 50 of 72
 Debtor 1      Natasha Jo Christensen                                                                      Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                              Wages, commissions,                       $11,851.13            Wages, commissions,              $55,145.29
 (January 1 to December 31, 2019 )
                                                   bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business

 For the calendar year before that:                   Wages, commissions,                       $13,540.95            Wages, commissions,              $55,757.39
 (January 1 to December 31, 2018 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For the calendar year:                               Wages, commissions,                       $10,096.86            Wages, commissions,              $74,156.65
 (January 1 to December 31, 2017 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-40055-JMM                          Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                               Desc Main
                                                                     Document      Page 51 of 72
 Debtor 1      Natasha Jo Christensen                                                                      Case number (if known)



7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Crown Asset Management, LLC vs.                           Breach of contract         Bonneville County                           Pending
       Natasha Young                                                                        Courthouse                                  On appeal
       CV10-19-0546                                                                         605 N. Capital
                                                                                                                                        Concluded
                                                                                            Idaho Falls, ID 83402

       Midland Funding vs. Natasha                               Collection                 Bonneville County                           Pending
       Christensen                                                                          Courthouse                                  On appeal
       CV10-19-0712                                                                         605 N. Capital
                                                                                                                                        Concluded
                                                                                            Idaho Falls, ID 83402
                                                                                                                                     Dismissed June 19, 2019


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-40055-JMM                          Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                  Desc Main
                                                                     Document      Page 52 of 72
 Debtor 1      Natasha Jo Christensen                                                                      Case number (if known)




 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your         Value of property
       how the loss occurred                                                                                                  loss                              lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Forsberg & Evans Law Offices                                   $1,500.00                                               June 10, 2019               $1,500.00
       49 Professional Plaza                                                                                                  November 1,
       Rexburg, ID 83440                                                                                                      2019
       forsbergw@forsberglawoffices.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
                                                                                                                              made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-40055-JMM                          Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                             Desc Main
                                                                     Document      Page 53 of 72
 Debtor 1      Natasha Jo Christensen                                                                      Case number (if known)



18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or     Date transfer was
       Address                                                        property transferred                      payments received or debts   made
                                                                                                                paid in exchange
       Person's relationship to you
       Teton Toyota                                                   2008 GMC Acadia valued at                 Traded in for $5,000 to      May 2019
       2252 W Sunnyside Rd                                            $6,700                                    apply to another vehicle.
       Idaho Falls, ID 83402

       Buyer/Seller


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                      Date Transfer was
                                                                                                                                             made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of           Type of account or          Date account was          Last balance
       Address (Number, Street, City, State and ZIP              account number             instrument                  closed, sold,         before closing or
       Code)                                                                                                            moved, or                      transfer
                                                                                                                        transferred
       Zions Bank                                                XXXX-8830                    Checking                  11/1/2019                          $0.00
       1235 S. Utah Ave.                                                                      Savings
       Idaho Falls, ID 83402
                                                                                              Money Market
                                                                                              Brokerage
                                                                                              Other


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?           Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                           have it?
                                                                      State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access           Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                   have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 20-40055-JMM                          Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                                  Desc Main
                                                                     Document      Page 54 of 72
 Debtor 1      Natasha Jo Christensen                                                                            Case number (if known)



 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                     Describe the property                          Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                     Court or agency                            Nature of the case                 Status of the
       Case Number                                                    Name                                                                          case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-40055-JMM                          Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                             Desc Main
                                                                     Document      Page 55 of 72
 Debtor 1      Natasha Jo Christensen                                                                      Case number (if known)



             No. None of the above applies. Go to Part 12.

             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        Glambition, LLC                                          Selling clothing items                          EIN:         XX-XXXXXXX
        2130 Cassidy Drive
        Ammon, ID 83406                                          Kirby Forbush                                   From-To      2016 through current


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Natasha Jo Christensen
 Natasha Jo Christensen                                                  Signature of Debtor 2
 Signature of Debtor 1

 Date      January 16, 2020                                              Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 20-40055-JMM                        Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25           Desc Main
                                                                     Document      Page 56 of 72

 Fill in this information to identify your case:

 Debtor 1                 Natasha Jo Christensen
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF IDAHO

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?

    Creditor's                                                              Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

    Creditor's                                                              Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

    Creditor's                                                              Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

    Creditor's                                                              Surrender the property.                     No



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 20-40055-JMM                         Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                           Desc Main
                                                                     Document      Page 57 of 72

 Debtor 1      Natasha Jo Christensen                                                                 Case number (if known)


     name:                                                                  Retain the property and redeem it.                          Yes
                                                                            Retain the property and enter into a
     Description of                                                         Reaffirmation Agreement.
     property                                                               Retain the property and [explain]:
     securing debt:



 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Progressive Leasing                                                                                 No

                                                                                                                                  Yes

 Description of leased        Furniture lease agreement
 Property:

 Lessor's name:               Why Not Lease It                                                                                    No

                                                                                                                                  Yes

 Description of leased        Furniture lease agreement
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Natasha Jo Christensen                                                   X
       Natasha Jo Christensen                                                           Signature of Debtor 2
       Signature of Debtor 1

       Date        January 16, 2020                                                 Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25             Desc Main
                                                                     Document      Page 58 of 72
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                 Desc Main
                                                                     Document      Page 59 of 72


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                Desc Main
                                                                     Document      Page 60 of 72
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25                Desc Main
                                                                     Document      Page 61 of 72
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 20-40055-JMM                           Doc 1          Filed 01/16/20 Entered 01/16/20 19:14:25      Desc Main
                                                                     Document      Page 62 of 72




                                                               United States Bankruptcy Court
                                                                           District of Idaho
 In re      Natasha Jo Christensen                                                                   Case No.
                                                                                   Debtor(s)         Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: January 16, 2020                                                 /s/ Natasha Jo Christensen
                                                                        Natasha Jo Christensen
                                                                        Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
    Case 20-40055-JMM   Doc 1    Filed 01/16/20 Entered 01/16/20 19:14:25   Desc Main
                                Document      Page 63 of 72

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        AC Credit, Inc.
                        PO Box 65056
                        Lubbock, TX 79464



                        Ace Cash Express
                        PO Box 25101
                        Santa Fe, NM 87504



                        Ad Astra Recovery Services
                        7330 W 33rd St N 118
                        Wichita, KS 67205



                        Affirm Operational Loans
                        Cross River Bank
                        885 Teaneck Road
                        Teaneck, NJ 07666



                        Afni, Inc.
                        1310 Martin Luther King Dr.
                        P.O. Box 3517
                        Bloomington, IL 61702-3517



                        ATERSO01
                        PO Box 1280
                        Oaks, PA 19456-1280



                        Ballard Law, PLLC
                        c/o Ryan Ballard
                        147 North 2nd East, Suite 3
                        Rexburg, ID 83440



                        Banks Gaffney
                        c/o Jeff Banks
                        330 Shoup Ave, Suite 201
                        Idaho Falls, ID 83402



                        Barclay's Bank of Delaware
                        PO Box 8803
                        Wilmington, DE 19899
Case 20-40055-JMM   Doc 1    Filed 01/16/20 Entered 01/16/20 19:14:25   Desc Main
                            Document      Page 64 of 72


                    Bonneville Collections
                    P.O. Box 150621
                    Ogden, UT 84415-0621



                    Capital One
                    P.O. Box 71083
                    Charlotte, NC 28272-1083



                    Capital One
                    P.O. Box 30258
                    Salt Lake City, UT 84130-0285



                    Capital One
                    PO Box 85619
                    Richmond, VA 23285-5619



                    Capital One Bank USA
                    PO Box 30281
                    Salt Lake City, UT 84130



                    CashNet USA
                    175 W. Jackson Blvd.
                    Suite 1000
                    Chicago, IL 60604



                    CB Indigo
                    PO Box 4499
                    Beaverton, OR 97076



                    Century Link
                    P.O. Box 29040
                    Phoenix, AZ 85038-9040



                    Check-N-Go
                    580 E 17th St.
                    Idaho Falls, ID 83404
Case 20-40055-JMM   Doc 1    Filed 01/16/20 Entered 01/16/20 19:14:25   Desc Main
                            Document      Page 65 of 72


                    Citibank, N.A./Sears
                    P.O. Box 6500
                    Sioux Falls, SD 57117



                    Comenity Bank
                    Victoria's Secret
                    PO Box 182273
                    Columbus, OH 43218-2273



                    Comenity Capital Bank
                    Ulta
                    PO Box 182120
                    Columbus, OH 43218



                    Comenity Capital Bank
                    Children's Place
                    PO Box 659820
                    San Antonio, TX 78265-9120



                    Comenity Capital Bank
                    Children's Place
                    PO Box 182120
                    Columbus, OH 43218



                    Convergent Outsourcing, Inc
                    800 SW 39th St., Ste 100
                    P.O. Box 9004
                    Renton, WA 98057



                    Credit One Bank
                    P.O. Box 98872
                    Las Vegas, NV 89193



                    Crown Asset Management, LLC
                    3100 Breckinridge Blvd #725
                    Duluth, GA 30096
Case 20-40055-JMM   Doc 1    Filed 01/16/20 Entered 01/16/20 19:14:25   Desc Main
                            Document      Page 66 of 72


                    Culligan of Idaho Falls
                    433 May Street
                    Idaho Falls, ID 83401



                    Disney Movie Club
                    PO Box 758
                    Neenah, WI 54957-0758



                    DNF Associates
                    2351 N Forest Road, Ste 110
                    Getzville, NY 14068



                    Fingerhut Advantage
                    PO Box 166
                    Newark, NJ 07101-0166



                    First Premier Bank
                    PO Box 5529
                    Sioux Falls, SD 57117-5529



                    First Premier Bank
                    3820 N. Louise Ave.
                    Sioux Falls, SD 57107



                    Genesis FS Card Services
                    PO Box 84059
                    Columbus, GA 31908-4059



                    Genesis FS Card Services
                    PO Box 4477
                    Beaverton, OR 97076-4401



                    Gordon, Aylworth        Tami, PC
                    4023 W 1st Avenue
                    PO Box 22338
                    Eugene, OR 97402
Case 20-40055-JMM   Doc 1    Filed 01/16/20 Entered 01/16/20 19:14:25   Desc Main
                            Document      Page 67 of 72


                    Hawley Troxell Ennis  Hawle
                    2010 Jennie Lee Drive
                    Idaho Falls, ID 83404



                    HSN Card-Synchrony Bank
                    PO Box 530905
                    Atlanta, GA 30353-0905



                    Hunter Warfield, Inc.
                    4620 Woodland Corporate Blvd
                    Tampa, FL 33614



                    Indigo Mastercard
                    Genesis FS Card Services
                    PO Box 23039
                    Columbus, GA 31902-3039



                    Joe Dee Sermon
                    1029 West 14th North
                    Rexburg, ID 83440



                    LabCorp
                    P.O. Box 2240
                    Burlington, NC 27216-2240



                    LVNV Funding, LLC
                    200 Meeting Street, Ste #206
                    Greenville, SC 29601



                    Machol   Johannes
                    700 17th St., Suite 200
                    Denver, CO 80202



                    Machol   Johannes
                    1412 W. Idaho St., Ste 238
                    Boise, ID 83702
Case 20-40055-JMM   Doc 1    Filed 01/16/20 Entered 01/16/20 19:14:25   Desc Main
                            Document      Page 68 of 72


                    Madison County
                    Indigent Services
                    134 E. Main St.
                    Rexburg, ID 83440



                    Maurices Capital One
                    P.O. Box 60504
                    City of Industry, CA 91716-0504



                    Merrick Bank
                    PO Box 660702
                    Dallas, TX 75266-0702



                    Merrick Bank
                    PO Box 9201
                    Old Bethpage, NY 11804-9001



                    Midland Credit Management
                    P.O. Box 301030
                    Los Angeles, CA 90030-1030



                    Midland Credit Management
                    350 Camino De La Reina
                    Suite 100
                    San Diego, CA 92108



                    Midland Funding LLC
                    320 E. Big Beaver 300
                    P.O. Box 603
                    Troy, MI 48083



                    Milestone Bankcard Services
                    PO Box 4499
                    Beaverton, OR 97076-4499



                    Milestone MasterCard
                    PO Box 4499
                    Beaverton, OR 97076-4499
Case 20-40055-JMM   Doc 1    Filed 01/16/20 Entered 01/16/20 19:14:25   Desc Main
                            Document      Page 69 of 72


                    Mountain America Credit Unio
                    PO Box 2331
                    Sandy, UT 84091



                    Mountain View Hospital
                    2325 Coronado Street
                    Idaho Falls, ID 83404-7407



                    National Credit Adjusters
                    327 W. 4th Ave.
                    PO Box 3023
                    Hutchinson, KS 67504



                    National Credit Adjusters
                    PO Box 550 St
                    Hutchinson, KS 67504



                    National Enterprise Systems
                    2479 Edison Blvd Unit A
                    Twinsburg, OH 44087-2340



                    Nationwide Credit, Inc.
                    PO Box 26314
                    Lehigh Valley, PA 18002-6314



                    North Shore Agency
                    PO Box 9221
                    Old Bethpage, NY 11804



                    Old Navy/Synchrony Bank
                    P.O. Box 530942
                    Atlanta, GA 30353-0942



                    OneMain
                    PO Box 742536
                    Cincinnati, OH 45274-2536
Case 20-40055-JMM   Doc 1    Filed 01/16/20 Entered 01/16/20 19:14:25   Desc Main
                            Document      Page 70 of 72


                    OneMain
                    PO Box 1010
                    Evansville, IN 47706



                    Orion Portfolio Services II
                    10375 Old Alabama Road
                    Connector Ste 303
                    Alpharetta, GA 30022



                    PayPal Credit/Syncb
                    PO Box 960006
                    Orlando, FL 32896-0006



                    Portfolio Recovery Assoc.
                    P.O. Box 41021
                    120 Corporate Blvd, Ste 100
                    Norfolk, VA 23541



                    Progressive Leasing
                    P.O. Box 413110
                    Salt Lake City, UT 84141-3110



                    QVC, Inc.
                    Customer Service
                    1200 Wilson Drive at Studio
                    West Chester, PA 19380



                    Resurgent Capital Services
                    P.O. Box 10465
                    Greenville, SC 29603-0465



                    Resurgent Capital Services
                    PO Box 1410
                    Troy, MI 48099-1410



                    Reviver Financial, LLC
                    327 W. 4th Ave.
                    PO Box 3023
                    Hutchinson, KS 67504-3023
Case 20-40055-JMM   Doc 1    Filed 01/16/20 Entered 01/16/20 19:14:25   Desc Main
                            Document      Page 71 of 72


                    Rise Credit
                    ATTN: Customer Support
                    PO Box 101808
                    Fort Worth, TX 76185



                    Rise Credit of Idaho, LLC
                    4150 International Plaza
                    Suite 300
                    Fort Worth, TX 76109



                    Ryan Christensen
                    2130 Cassidy Drive
                    Idaho Falls, ID 83406-5001



                    Seasons West
                    2780 W 65th S
                    Idaho Falls, ID 83402



                    Smith   Banks, PLLC
                    2010 Jennie Lee Dr
                    Idaho Falls, ID 83404



                    Speedy Cash
                    P.O. Box 780408
                    ATTN: ACH Payments
                    Wichita, KS 67278



                    Syncb/Old Navy
                    PO Box 965005
                    Orlando, FL 32896



                    The Bank of Missouri
                    PO Box 4499
                    Beaverton, OR 97076



                    Trident Asset Management LLC
                    PO Box 888424
                    Atlanta, GA 30356
Case 20-40055-JMM   Doc 1    Filed 01/16/20 Entered 01/16/20 19:14:25   Desc Main
                            Document      Page 72 of 72


                    WebBank
                    215 S. State St. Suite 1000
                    Salt Lake City, UT 84111



                    WebBank/Fingerhut
                    6250 Ridgewood Road
                    Saint Cloud, MN 56303



                    Why Not Lease It
                    720 East Pete Rose Way
                    Suite 400
                    Cincinnati, OH 45202
